Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 04/29/2022. Claims 1, 6 and 7 have been amended. Claim 5 has been canceled. Claims 1-4 and 6-10 are allowed.

Terminal Disclaimer
2.	The terminal disclaimer filed on 04/29/2022 has been acknowledged and approved.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method for improving the quality of subsequent search. The detailed implementation indicates: (1) A computer-implemented method for improving the quality of subsequent searches, the method comprising: receiving a request from a user to perform a first search using one or more terms provided by said user; (2) Performing said first search using said one or more terms provided by said user; (3) Depicting a first representation of a first search result of said first search as a first area with terms of interest displayed outside said first area, wherein said first area comprises a bubble or a circle, wherein said terms of interest comprise one or more of the following: correlated terms in connection with said first search result, high frequency terms in connection with said first search result, synonyms of said one or more provided terms and facet values; (4) Performing a second search using said selected term of interest in response to receiving said selection of said term of interest; (5) Depicting a second representation of a second search result of said second search using said selected term of interest as a second area; and (6) Performing a third search forming a third search result by performing a logical operation on said one or more provided terms with said selected term of interest in response to said user performing an operation on said second area in connection with said first area.

Pertinent Art
4.	Wittmer et al, US 20120221553, discloses searching documents and graphically representing document searches, wherein the process comprises: receiving at least a first search query and a second search query; searching an electronic document database using the first search query and the second search query to obtain a first document set based on the first search query and a second document set based on the second search query, wherein the first document set comprises a first plurality of electronic documents and the second document set comprises a second plurality of electronic documents; generating, by a computer, a Venn diagram for display on a graphic display device, the Venn diagram comprising a first circle that represents the first document set and a second circle that represents the second document set, wherein: a size of the first circle and the second circle reflect a number of electronic documents in the first document set and in the second document set, respectively; and the first circle overlaps the second circle in an overlap region, the overlap region depicting common electronic documents that are within the first document set and the second document set; and depicting a separation of the first circle from the second circle on the graphic display device in response to a user input, and generating a first visualization chart from the first circle and a second visualization chart from the second circle, wherein the first visualization chart and the second visualization chart depict proportions of the first document set and the second document set according to a user-defined parameter.

	
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
05/18/2022

/HUNG D LE/Primary Examiner, Art Unit 2161